[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINDINGS OF FACT AND CONCLUSIONS OF LAW
Findings of Fact
1. Plaintiff, Eastland Title Services, Inc., was a corporation organized and existing under the laws of the State of Connecticut and was in the business of doing title searches and rendering title search services for attorneys.
2. The defendant, Lyle, Hume  Associates, LLC, was a law firm located in Hartford, Connecticut.
3. Plaintiff title searching company rendered services for the defendant between August 26, 1997 and December 28, 1998, under an oral agreement between the parties that the plaintiff would charge reasonable fees for title searches including disbursements and expenses incident thereto and that the defendant would agree to pay the plaintiff the amount due on the defendant's account upon demand.
4. The amount due on account charged in conformity with the oral agreement is $4,858.
            5. These services were rendered by the plaintiff.
6. For reasons in no manner attributable to the plaintiff, the defendant ordered a substantial number of title searches for closings which did not take place.
7. When closings in fact occurred, the plaintiff was normally paid for its services by a trustees check drawn at the time of the closing.
8. The parties had no specific discussions at the time of entering into their agreement concerning the defendant's obligation to pay for title searches incident to closings which did not close. CT Page 2546
9. Plaintiff's position is that it is entitled to be paid for all of the searches which it did.
10. The defendant's position is that its obligation to pay arose at the time of closing.
 Conclusions of Law
1. The parties had an agreement that the plaintiff would render services to the defendant and that agreement was never reduced to writing.
2. The parties had no specific agreement concerning payment for searches incident to closings which did not close.
3. Absent a specific agreement that the closing of a loan was a condition precedent to payment, the defendant is responsible to the plaintiff for all searches which the plaintiff completed.
4. Judgment is entered for the plaintiff in the amount of $4,858.00.
  BY THE COURT Kevin E. Booth, J.
CT Page 2547